Citation Nr: 0514312	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The veteran served on active duty from June 1941 to July 
1945.  He died on May [redacted], 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died on May [redacted], 2003.  The veteran's death 
certificate lists the cause of death as failure to thrive, 
due to or as a consequence of, Alzheimer's disease, having 
its onset four years prior to the veteran's death.

During the veteran's lifetime, he was service connected at a 
30% evaluation for depressive reaction.  Of record is a 
letter from a private physician, dated August 3002, who 
indicates that the veteran suffered from depression for 
several years.  This physician noted that, in the years prior 
to the veteran's death, he also developed dementia.  The 
examiner indicates that this is not a "good mix" and 
definitely hastened the veteran's demise.  In light of this 
medical opinion, the Board finds that further development is 
warranted in this case.

In addition, the Board notes that no VA medical records dated 
any later than 1982 are of record.  VA Medical records are 
considered to be in constructive possession of VA and the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, upon remand, the RO should obtain any VA treatment 
records pertaining to the veteran from 1982 to the present.  
There is also some question as to the current spelling of the 
appellant's last name, which needs to be clarified.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
files in order to obtain copies of all 
medical records pertaining to treatment 
for the veteran's depression and 
Alzheimer's disease covering the period 
from 1982 until the veteran's death, to 
include the records from Dr. C. B. J. 
(please see letter dated in August 2003).  

2.  The RO is requested to forward the 
claims folder to a VA neurologist for a 
review and an opinion concerning the 
etiology of the cause of veteran's death. 
Following a review of the claims folder 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not (i.e., is there at least a 50 percent 
probability) that the veteran's service 
connected depressive disorder, caused or 
aggravated the Alzheimer's disease.  If 
no, whether it is as likely as not (i.e., 
is there at least a 50 percent 
probability) that the veteran's service 
connected depressive disorder contributed 
substantially or materially to the cause 
of death or resulted in such debilitating 
effects and general impairment of health 
to an extent that would render the 
veteran materially less capable of 
resisting the effects of other disease or 
injury primarily causing death. The 
examiner's attention is directed to the 
August 2003 private medical statement.  
The complete rationale for all 
conclusions reached.  

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

